— In an action to foreclose a mortgage, the defendants Hendy Hirsch and JPMorgan Chase Bank appeal from an order of the Supreme Court, Rockland County (Kelly, J.), dated May 8, 2008, which denied their motion, inter alia, pursuant to CPLR 5015 (a) (1) to vacate a judgment of foreclosure and sale of the same court dated January 29, 2008, entered upon their default in answering or appearing.
Ordered that the order is affirmed, with costs.
The defendants Hendy Hirsch and JPMorgan Chase Bank (hereinafter together the appellants) moved, inter alia, to vacate a judgment of foreclosure and sale entered upon their default in answering or appearing. However, neither appellant demonstrated any basis for granting the motion (see CPLR 5015 [a] [1], [4]; Wells Fargo Bank v Linzenberg, 50 AD3d 674 [2008]; 425 E. 26th St. Owners Corp. v Beaton, 50 AD3d 845 [2008]; Wells Fargo Bank Minn., N.A. v Mastropaolo, 42 AD3d 239 [2007]; Town House St., LLC v New Fellowship Full Gospel Baptist Church, Inc., 29 AD3d 893 [2006]; Desiderio v Devani, *81024 AD3d 495 [2005]). Thus, the motion was properly denied. Rivera, J.P., Ritter, Miller and Dickerson, JJ., concur.